OFFICE   OF   THE   A~ORNEY      GENERAL      0~   TEXAS

                               AUSTIN




HonorableF'md Roz'ricr
CouutyAuditor
Polk Coun$y
Livingston,Texas
Bar S3.m




           Your reoiat reauest fo                                    t-




                                              ourt,
                                       eout,thatrbond

                            te that,.our BorluQlesiQi-lers
                                                       sot
                             Commtesi~onersof :tbeirrerrpeo-



    tvw bonda; supposedlyas set out         #2380, i
    and 6762: mm ,oneot the tbmmlsslone~ahas MI--
    fuabd 60 m&e ~onlyone bond; se set Outsin AH.4
    #23&O."    “ :_~
       ~.Aptioles 2340, 6744,         and 6762~;brnon’~       Annotated Civil
Statutes;.read:r
               as follows;
gcnorableFred Norris, Page ~2


         "Art. 2340. Before enteringupon the
    duties 0r their arflae the oountg judge and
    each oommIstafozlerwhali take the~ofSlofaloath
    end shall alao t&e a written oath that he vlL!
    not be dlrsotlp 0r.Indlreo~tl.yInterestedLa any
    contraot vltih,~
                   or claim against, the county In
    whLch he realdes, exoept such warrants a6 may
    issue to him as isca of offl.ce. Eaoh~oezmls-
    sloner shall exeoute a bond to be approved by
    the county Judge lnthe aumoftbmsthmmmd
    dollars, payable to the county treasurer, aon-
    dftioned SOF the felthful perfomawoe  of the
    duties OS his offlce, that he will pay ,overto
    hia county ati moneys Illegallypaid to him
    out of county Sunds, a8 voluntarypayment8 or
    othervlre,and that he ~111 not vote or gfve
    his tonsent to pay out county f'undsexoept SOP
    lawful purpooes.
         “Art.  6744. X&ah road superintendent
    shall wlth%n tventy cl&yeafter his appointment
    take and subscribe the oath requiredby the
    Constitution,and give-bond payable to and to
    be approved by t&s aountr judge in such m&m ee
    the conmIssioner@court my S&x, oondltloned
    that he will faithfullyperform all the dutier
    required of htm by.law or the uoraulruionerr
    oourt, snd that he vi11 pay out and disburse
    the inads aubjeot to hlr oontrol as the lav
    provlQee or aa+l oourt BWJJdlreot.
         "&ii. 6762.  In,all oountlee of thle
    State; 6s &mm by the preoedlng Federal oen-
    BUS to oontain as many as forty thousand In-,
    habitants the members of the~commissioners
    court ,shailbe ex-oSSl.cioroad ooamisalonersof
    theiF respectivepreoinots$ and under the direo-
    tlon OS the oomnf.sslone~scourt shall have charge
    of the ttmas, tools and lrvschlnerg
                                      belongIng
    to Qmoounty and placed In the~lrhands bg
    8aEd oourt. They shall superintendthe ,layfng
    outiof new roads, the making or ohasging of
    roads and the building of bridges under rules
    adopted by eaLd oourt. Bach aommlaelonershall,
    first execute a bond OS one thousand dollar8
    payabze to and to be sipprovedby the eOuntY judge
    Sor..ae&se and benefit  of the road and bridge
    fund, owdltloned that he will perform al1 the
                                                                              . . .._
-,   r




         BonorableFred Borris, Page 3


              duties required of him by lav, or by the oom-
              missioners court, and that he vi11 account for
              all money or #her property belonging to the
              county that may o&ue into his possesalon."
                  Polk county has the population of 20,636    lnhabltants
         accordingto the 190 Federal census.
                    Under Article 2340, supra, a bond for the faithful
         performanceof the duties of the offloe is required OS each oom-
         tissioner:   Where aounty oommlsslonersare made ex-offloio road
         commissionera, and in this capaolty a oommls8ioneri8 requlped
         to give another and differentbond as required by Artlole 6762,
         supra, Bovever, it vi11 be noted that Artiole 6762 only spplls~
         to those counties containingaa many as 40,000 Inhabitantsas
         shownby the preceding Federal census. It is provided by Article
         6769,Vernon's Annotated Cl.vilStatutes that this law shall not
         be in operation in any county unless the commissioners court
         thereof in theiF judgmentmay deem it advisable,and then only
         by an order OS said court when all the members are present, made
         Et some regular term thereof, wcepting the provisions of said
         Let and such order shall be entered on the minutes of the said
         court.
                   We do not think that Article 6744 and Article 6762 are
         Epplicableto the question under conslderurtlon.   ThereSore, you
         are respectful13advised that It 1s the opinion of thla depart-
         ment that the commissionersof Polk Gounty do not have the legal
         Nthorltg to act as ex-officioroad oommiaaloneraas contemplated
         by Article'6762,snd that saSd cormniasioners  are required to make
         Odlg one bond aa required by Artiole 2340, Vernon’s Annotated
         Civil Statutes.
                  Trusting~thatthe foregoing fully ansvers your inquiry,
         lb are
                                                     Yours very truly
                                                  ATTORNEY OEHERAL OF TFSAS



                   ~.APFROVEDMAR        i
                                   1, 1941

         lw;RS
                    ATTORhrEY Gi%~RAT, 03 TEXAS